DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “(TE)20” in line 3 which needs to be “(TE) 20” (note the space inserted in front of 20).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim recites “RX H-Pol” and “RX orthomode” in line 2. The “RX” needs to be changed to “Rx” for consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim recites many abbreviations without full definition of the terms (e.g. RX, Rx OMT, Tx, Tx V-Pol, and H-bends). Even though these terms were appeared in previous claims in a different claim tree, they are first appeared and not defined in claim 12 that starts a new claim tree. Therefore, the newly appeared abbreviations need full definitions as those in claim 1 and its dependent claims. Appropriate correction is required.
Claims 19 and 20 are objected to due to the same reason as that of claim 12 above. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the first Tx portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-18 are rejected due to their dependencies to claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee-Yow (US 7,408,427 B1).
Regarding claim 1, Lee-Yow teaches a linear multiband waveguide feed network device, the device comprising: 
a first section (Fig. 5, 201, col. 9, lines 25-39, rear block 201); 
a second section (Fig. 5, 202, col. 9, lines 25-39, center block 202) coupled to the first section via a first split-plane (Fig. 5, 201-202; col. 9, lines 25-39, blocks are split about the zero current line); 
a third section (Fig. 5, 203, col. 9, lines 25-39, front block 203) coupled to the second section via a second split-plane (Fig. 5, 202-203, col. 9, lines 25-39, blocks are split about the zero current line); and 
an inverse-ridge receive (Rx)-reject filter (Fig. 7, 212, col. 10, lines 15-16, low pass filter 212) implemented as a first half-portion and a second half-portion (Fig. 6A, 212 implemented over 203 and 202, see Fig. 4A as well); 
wherein: 
the first split-plane and the second split-plane are on a zero-current region of the device  (Fig. 5, 201, col. 9, lines 25-39, blocks are split about the zero current line), and 
Fig. 4, Fig. 5, 212 is implemented over 202 and 203).
Regarding claim 2, all the limitations of claim 1 are taught by Lee-Yow.
Lee-Yow further teaches a device, wherein the inverse-ridge Rx-reject filter comprises four branches (Fig. 4E, two 212s and two 213s) coupled to an antenna port implemented in the third section (Fig. 4D, dummy ports, 213 is also connected to port 207 via common junction 208; See Fig. 5, 207 and 213 are implemented on the third section 203).
Regarding claim 11, all the limitations of claim 1 are taught by Lee-Yow.
Lee-Yow further teaches a device, wherein the first section, the second section and the third section are brazed or connected together via hardware connectors (Figs. 6A, 6B, 201-202-203 are connected).
Regarding claim 19, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1 above.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts fail to teach or reasonably suggest a device, wherein the four branches include a first and a second branch coupling the antenna port to Tx V-Pol port via a pair transmit (Tx) vertical polarization (V-Pol) rectangular-waveguide (RWG) H-plane bends (Hbends) and Tx waveguide routings, in combination with the other limitations of the claim.
Regarding claim 4, the prior arts fail to teach or reasonably suggest a device, wherein the four branches include a third and a fourth branch coupling the antenna port to a loaded waveguide port and a Tx H-Pol port via a pair of recombination arms and a Tx horizontal polarization (H-Pol) magic tee, in combination with the other limitations of the claim.
Regarding claim 5, the prior arts fail to teach or reasonably suggest a device, wherein the inverse-ridge Rx-reject filter is configured to achieve a broadband Tx-Rx isolation associated with higher-order modes including a transverse-electric (TE)20 mode, in combination with the other limitations of the claim.
Claims 6 and 7 are objected to due to their dependencies to claim 5 above.
Regarding claim 8, the prior arts fail to teach or reasonably suggest a device, wherein an Rx V-Pol port, a Tx H-Pol port and a Tx V-Pol port are accessible from the first section, and wherein an Rx H-Pol port and two loaded ports are implemented in the first section and the second section, in combination with the other limitations of the claim.
Claims 9 and 10 are objected to due to their dependencies to claim 8 above.
Regarding claim 20, the prior arts fail to teach or reasonably suggest a system, wherein:  19Attorney Docket: SS-01239 (122292-5380) the inverse-ridge Rx-reject filter comprises four branches coupled to an antenna port, the four branches include: a first and a second branch coupling the antenna port to a Tx V-Pol port via a pair of Tx V-Pol RWG Hbends and Tx waveguide routings, and a third and a fourth branch coupling the antenna port to a loaded waveguide port and a Tx H-Pol port via a pair of recombination arms and a Tx H-Pol magic tee, and the inverse-ridge Rx-reject filter is configured to achieve a broadband Tx-Rx isolation of higher-order modes including a TE20 mode, in combination with the other limitations of the claim.
Claims 12-18 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior arts fail to teach or reasonably suggest an apparatus, comprising a second Tx portion, and the second Tx portion including a Tx V-Pol magic tee and a pair of Tx V-Pol waveguide H-bends that is coupled to a Tx V-Pol port, wherein: the Tx V-Pol port is implemented in a first section of the apparatus, in combination with the other limitations of the claim.
Regarding claims 13-18, the claims 13-18 are objected to due to their dependencies to claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844